Citation Nr: 1514630	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a pituitary adenoma.

3.  Entitlement to an increased compensable rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an increased rating for Addison's disease, currently rated as 40 percent disabling.

5.  Entitlement to an increased rating for depressive disorder, currently rated as 10 percent disabling.

6.  Entitlement to an increased compensable rating for meatal stenosis, surgically resolved with residual dysuria.

7.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.
8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from July 2003 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran requested a hearing with regard to his appeals on his formal appeal, VA Form 9, he withdrew that request in January 2015.

The issues of entitlement to an increased rating for a left knee disability and a depressive disorder, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus began during active service.

2.  The Veteran's pituitary adenoma began during active service. 

3.  Throughout the pendency of the appeal, the Veteran's GERD has been manifested by pyrosis.  It has not be productive of recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain, or productive of considerable impairment of health.

4.  Throughout the pendency of the appeal, the Veteran's Addison's disease has not been manifested by four or more crises in one year.

5.  Throughout the pendency of the appeal, the Veteran meatal stenosis with residual dysuria has not required the wearing of absorbent materials, has not resulted in daytime voiding intervals between two to three hours or two times in the night, and has not resulted marked obstructive symptomatology.


CONCLUSIONS OF LAW

1.  Tinnitus was caused or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  A pituitary adenoma was caused or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for a compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7346 (2014).

4.  The criteria for a rating in excess of 40 percent for Addison's disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115b, DC 7518 (2014).

5.  The criteria for a compensable rating for metal stenosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.119, DC 7911 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through  a February 2005 letter.  The claims were then adjudicated in September 2009.  Mayfield, 444 F. 3d at 1333-34.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded multiple VA examinations in June 2009 and December 2011 order to adjudicate his increased rating claims.  Those examinations addressed whether an increased rating was warranted for his GERD, meatal stenosis, and Addison's disease under the rating criteria, and are sufficient to decide the Veteran's claims.  Since the most recent VA examination, the Veteran has not provided any evidence to suggest that his disabilities have worsened in severity such that a new VA examination would be indicated.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, to include tinnitus and endocrinopathies, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Tinnitus 

The Veteran contends that his current tinnitus was incurred in service.  Specifically, he contends that while in service, he was exposed to aircraft engine noise while serving as an F16 crew chief.  He also served in a combat zone in Kuwait in 2007, when his tinnitus reportedly began.  He described his tinnitus as a loud whistle that has progressed in loudness.  

Service treatment records are negative for complaints of tinnitus. 

The Veteran's service personnel records demonstrate that his military occupational specialty was that of tactical aircraft maintenance craftsman.  The records reflect that he completed such educational courses as aerospace propulsion and classes to become an advanced crew chief.  While his DD-214 does not reflect that he had foreign service, his service treatment records reflect that he was deployed from April 2007 to July 2007, as he has contended.  After a review of the record, the Board finds that despite the fact that the record is void of documentation of complaints or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  The evidence tends to demonstrate that the Veteran is credible in his report of in-service noise exposure, by nature of his described duties relating to aircraft maintenance.  Thus, based on the foregoing, the Veteran's lay statements and his service personnel records, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Having determined that the Veteran had noise exposure in service, the Board must now determine whether there is nexus between the Veteran's tinnitus and his active service. 

In that regard, the Court has held that tinnitus is a disability that a lay person can describe because it is defined as a "noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed.1994)).  Thus, the Board finds that the Veteran is credible, in light of the consistency of his statements and his duties in service, and is competent to report ongoing tinnitus since service.  Although in August 2009 a VA examiner concluded that it was less likely than not that the Veteran's tinnitus was related to his service, the Board places less probative weight on that opinion.  To that extent, the examiner's conclusion, that the Veteran did not complain of tinnitus in service, and that his tinnitus was no different than that which a civilian with normal hearing would experience, does not adequately support a denial of the claim.  While the Veteran's tinnitus may be the same as that of a civilian, such does not rule out that he suffers from tinnitus, or that his tinnitus began in service.  As stated above, despite that the Veteran did not complain of tinnitus in service, the Board finds that he is credible and competent to state that he did in fact suffer from tinnitus in service and since separation from service.  Therefore, the Board finds that there is a showing of noise exposure in service, credible and competent testimony regarding continuity of symptoms since service, and a current diagnosis of tinnitus.  In this case, the Board finds that the nature of the Veteran's service and of tinnitus is such that the Veteran's testimony is highly probative to grant the claim, despite the August 2009 negative opinion.  Thus, the Board finds that the elements of service connection have been met, and service connection for tinnitus is warranted.

Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred tinnitus as a result of in-service noise exposure experienced during his active service, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


Pituitary Adenoma

The Veteran contends that his pituitary adenoma first had its onset in service.  A private treatment record from during service dated in March 2009 reflects that one week prior to leaving the military, the doctor ordered an MRI of the Veteran's brain after he reported various symptoms of weakness, loss of appetite, dizziness, and fatigue.  A review of the post service treatment records reflects that in June 2009, the MRI of the brain revealed a small, .5 centimeter lesion in the posterior aspect of the pituitary gland, most likely microadenoma.  Post-service records reflect the Veteran's complaints of headaches and fear that his microadenoma was getting bigger.  The June 2009 MRI was reviewed.  He was given an ongoing diagnosis of pituitary adenoma.  VA treatment records dated since then, and during the appeal period, demonstrate a diagnosis of pituitary adenoma.

In this case, the Board finds that service connection for a pituitary adenoma is warranted, as there were symptoms in service which prompted the ordering of a test which, immediately after service, resulted in the diagnosis of this condition.  There is also a current diagnosis of a pituitary adenoma.  Therefore, service connection for that condition is allowed. 

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
GERD

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014). 

The Veteran's GERD is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that diagnostic code, a 10 percent rating is warranted when there are two or more of the symptoms for the next higher 30 percent rating of less severity.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , Diagnostic Code 7346 (2014).

Turning to the evidence of record, on June 2009 VA examination, the Veteran reported that he initially, while in service, experienced indigestion and heartburn, and was diagnosed with peptic ulcer disease.  He was placed on Aciphex with improvement of symptoms.  He used that medication as needed.  He denied nausea, vomiting, regurgitation, or constipation, but had symptoms of indigestion, heartburn, and diarrhea.  Following physical examination, the Veteran was diagnosed with peptic ulcer disease, resolved, and GERD.   His problems associated with the diagnosis was acid reflux.  
VA treatment records dated until 2011 reflect that in August 2009, the Veteran sought treatment for left-sided chest pain and was concerned that he was having a heart problem.  It was thought that he was experiencing symptoms related to his GERD.

On December 2011 VA examination, the Veteran reported experiencing pyrosis, or heartburn.

In this case, the Board finds that the criteria for a 10 percent rating for GERD has not been met.  In that regard, the Veteran has only displayed one of the symptoms accounted for in the 30 percent rating, that of heartburn, and thus he does not meet the minimum criteria for a 10 percent rating.  Dysphagia and regurgitation have not been shown.  Accordingly, the Board finds that an increased rating for GERD is not warranted at any time during the period under appeal.

Addison's Disease

The criteria for rating disability due to Addison's disease (adrenal cortical hypofunction) provide that a 40 percent is assigned when there are three crises during the past year, or five or more episodes during the past year.  A 60 percent rating is assigned for four or more crises during the past year.  

Note (1) to Diagnostic Code 7911 provides that an Addisonian "crisis" consists of the rapid onset of peripheral vascular collapse (with acute hypotension and shock), with findings that may include: anorexia; nausea; vomiting; dehydration; profound weakness; pain in abdomen, legs, and back; fever; apathy, and depressed mentation with possible progression to coma, renal shutdown, and death.  38 C.F.R. § 4.119, Diagnostic Code 7911 at Note (1). 

Note (2) to Diagnostic Code 7911 provides that an Addisonian "episode," for VA purposes, is a less acute and less severe event than an Addisonian crisis and may consist of anorexia, nausea, vomiting, diarrhea, dehydration, weakness, malaise, orthostatic hypotension, or hypoglycemia, but no peripheral vascular collapse. Id. at Note (2).

Addison's disease is a chronic type of adreno-cortical insufficiency, characterized by symptoms including hypotension, weight loss, anorexia, weakness, and bronze-like hyperpigmentation of the skin, which is due to an autoimmune or tuberculosis induced destruction of the adrenal cortex, which results in deficiency of aldosterone and cortisol, and is fatal in the absence of replacement therapy.  See Dorland's Illustrated Medical Dictionary 535 (31st ed. 2007).

In this case, the medical evidence is negative for any indication of an Addisonian crisis, as defined by VA regulation, four or more times per year at any time during the appeal period.  Specifically, the medical evidence demonstrates one such crisis that occurred in July 2010, when the Veteran experienced a syncopal episode and was hospitalized.  On December 2011 VA examination, the Veteran denied any syncopal episodes in the previous year.  On June 2009 VA examination, the Veteran did report symptoms of severe fatigue most of the week and pulsating headaches, as well as left flank pain.  However, the criteria for consideration of an Addisonian crisis was not described.  The Veteran has not provided any evidence to demonstrate that he has suffered from Addisonian crises at least four or more times in a year during the appeal period, or identified the existence of such evidence. Accordingly, the Board finds that the evidence weighs against a claim for increased rating for Addison's disease, and the claim must be denied.

Meatal Stenosis

The Veteran's diagnosed metal stenosis, or ureteral stricture, has been rated according to DC 7518, which contemplates stricture of the urethra.  That code directs that the disability be rated as a voiding dysfunction.

Voiding dysfunction is rated based upon urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2014). 

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2014). 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2014).

Turning to the evidence of record, on June 2009 VA examination, the Veteran reported experiencing intermittent dysuria and urinary frequency.  He denied hematuria, urinary urgency, use of incontinence pads, fevers, or chills.  He had had one urinary tract infection in the previous six months.  He denied urinary incontinence or obstructive voiding.  On December 2011 VA examination, the Veteran denied any voiding dysfunction, to include urinary frequency, leakage, or obstructed voiding.  He did not have a history of recurrent symptomatic bladder or ureteral infections.  His reported symptom was intermitted dysuria, or, burning on urination. 

The VA treatment records are otherwise negative for symptoms related to his meatal stenosis.

In this case, the Board finds that a compensable rating is not warranted for the Veteran's meatal stenosis.  Specifically, he does not meet the criteria for a compensable rating pursuant to criteria under voiding dysfunction, in that he has not reported the need to wear absorbent materials, he has not reported voiding in two to three hour intervals or awakening at night to void twice, and no voiding obstruction has been reported or shown.  Recurrent urinary tract infections are also not shown.  The Veteran has not reported additional symptoms outside of the findings on VA examination or identified evidence to further support his claim.  Accordingly, as the weight of the evidence is against the Veteran's claim for increased rating, the claim must be denied.

III.  Other Considerations 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected GERD, Addison's disease, and meatal stenosis with residual dysuria.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD, Addison's disease, and meatal stenosis with residual dysuria with the established criteria found in the rating schedule.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes for GERD, Addison's disease, and meatal stenosis with residual dysuria, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for pituitary adenoma is granted.

A compensable rating for GERD is denied.

A rating in excess of 40 percent for Addison's disease is denied.

A compensable rating for meatal stenosis with residual dysuria is denied.


REMAND

With regard to the claims for increased ratings for a depressive disorder and a left knee disability, the Board finds that new VA examinations are necessary to determine the current severity of those claims.  The most recent VA examinations for those claims were conducted in 2009, more than six years ago.  Since then, in June 2011, the Veteran stated that his depression had worsened in severity and, in July 2011, the Veteran stated that he had fallen several times and had suffered a torn meniscus.  Although it appears that the Veteran failed to report to a June 2011 VA examination with respect to his left knee disability, the reason for such is unclear, as he did report to various other VA examinations in December 2011.  In light of this inconsistency, new VA examinations with respect to these claims should be offered to the Veteran.

With respect to the claim for a TDIU, the Board notes that in December 2011, a VA examiner opined that the Veteran's service-connected Addison's disease renders him permanently and totally unemployable for all physical and sedentary employment.  However, the Veteran's combined rating for his service-connected disabilities is 50%, without taking into consideration the Board's grant of service connection for tinnitus and a pituitary adenoma, and thus he does not as of yet meet the criteria for consideration of a TDIU on a schedular basis.  Accordingly, on remand, and after updating his ratings, the RO should readjudicate the Veteran's TDIU claim and, if he still does not meet the criteria for a schedular rating, the claim should be referred to the Director of Compensation and Pension services for an opinion on the matter of his employability on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his current depressive disorder.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his current left knee disability.

3.  After assigning ratings for service-connected tinnitus and pituitary adenoma, and readjudicating the claims for increased rating for a left knee disability and a depressive disorder, determine if the Veteran meets the criteria for a schedular TDIU, and, if so, readjudicate that claim.  If the Veteran does not meet the schedular criteria for a TDIU, refer the claim to the Director of Compensation and Pension services to determine whether entitlement to a TDIU on an extra-schedular basis is warranted, and then readjudicate that claim.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


